United States Court of Appeals
             for the Fifth Circuit                           United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                              October 12, 2022
                             No. 21-10133                       Lyle W. Cayce
                                                                     Clerk

Felesia Hamilton; Tashara Caldwell; Brenda Johnson;
Arrisha Knight; Jamesina Robinson; Debbie Stoxstell;
Felicia Smith; Tameka Anderson-Jackson; Tammy
Island,

                                                   Plaintiffs—Appellants,

                                 versus

Dallas County, doing business as Dallas County Sheriff’s Department,

                                                    Defendant—Appellee.


              Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:20-CV-313


          ON PETITION FOR REHEARING EN BANC

         (Opinion August 3, 2022, 5 Cir., 2022, 42 F.4th 550)

Before Richman, Chief Judge, and Jones, Smith, Stewart,
Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
                                  No. 21-10133




Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated August 3, 2022, is
VACATED.




                                       2